SECOND AMENDMENT TO THE TRUST FOR PROFESSIONAL MANAGERS OPERATING EXPENSE LIMITATION AGREEMENT with PERFORMANCE TRUST INVESTMENT ADVISORS, LLC THIS FIRST AMENDMENT dated as of August 30, 2012, to the Operating Expense Limitation Agreement, dated as of August 10, 2010, as amended April 28, 2011 (the “Agreement”), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS (the “Trust”), on behalf of the series of the Trust as indicated on Schedule A to the Agreement, as may be amended from time to time (each, a “Fund,” and collectively, the “Funds”), and Performance Trust Investment Advisors, LLC (hereinafter called the “Adviser”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and the Adviser desire to amend the Agreement to increase the Annual Limit (as that term is defined in the Agreement) for the Retail Class shares of the Performance Trust Municipal Bond Fund from 0.75% to 0.80%; and WHEREAS, the Agreement allows for the amendment of Schedule A to the Agreement by a written instrument executed by both parties; NOW, THEREFORE, the parties agree as follows: Schedule A of the Agreement is hereby superseded and replaced with Amended Schedule A attached hereto, for the sole purpose of amending the Annual Limit for the Retail Class shares of the Performance Trust Municipal Bond Fund. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS on behalf its series listed on Schedule A PERFORMANCE TRUST INVESTMENT ADVISORS, LLC By: /s/ Joseph C. Neuberger By: /s/ Peter B. Cook Name: Joseph C. Neuberger Name: Peter Cook Title: President Title:
